                          3:20-cv-03233-SEM-TSH # 27                   Page 1 of 19
                                                                                                                      E-FILED
                                                                            Monday, 02 November, 2020 04:48:49 PM
                                                                                       Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  SPRINGFIELD DIVISION

IN RE: THE MARRIAGE OF:                                 )
                                                        )
CHUNG CHUI WAN,                                         )
                                                        )
        Petitioner,                                     )
                                                        )
                 and                                    )             No. 3:20- cv – 03233 – SEM - TSH
                                                        )
MICHEL DALE DEBOLT,                                     )
                                                        )
        Respondent.                                     )


                             ANSWER TO
       VERIFIED COMPLAINT AND PETITION FOR RETURN OF THE MINOR
    CHILDREN IN ACCORDANCE WITH THE HAGUE CONVENTION AND MOTION
             FOR EXPEDITED RETURN AND HEARING INSTANTER

        NOW COMES the Respondent, MICHEL DALE DEBOLT, by and through his attorneys,

BEERMANN LLP and FELDMAN WASSER, and makes this his answer to Petitioner’s Verified

Complaint and Petition for Return of the Minor Children in Accordance with the Hague

Convention and Motion for Expedited Return and Hearing Instanter as follows:1

                                             INTRODUCTION

        1.     This action is brought by Chung Chui Wan (hereinafter “Petitioners or “Mother"),
a citizen of Hong Kong and the United Kingdom, in an effort to secure the return of her two
children, namely T.D., age 9, and A.D., age 8, from Illinois to Hong Kong, Both children were
born in Hong Kong; are citizens of Hong Kong and the United States; and they have resided
exclusively in Hong Kong for the entirety of their lives.

ANSWER:          Admit that TD and AD were born in Hong Kong and are citizens of the United

                 Kingdom, the United States, and Hong Kong. Deny that they have resided


1
 By Answering Petitioner’s Petition, Respondent does not waive, but categorically preserves all arguments raised in
his Motion to Dismiss the same.


                                                  Page 1 of 19
                        3:20-cv-03233-SEM-TSH # 27             Page 2 of 19




               exclusively in Hong Kong for the entirety of their lives.

        2.     On or about July 18, 2020, Michel Debolt (hereinafter “Respondent" or "Father"),
traveled with the minor children from Hong Kong to Shelbyville, Illinois to visit his relatives.
Believing in the importance of extended family contact for the parties' minor children, Petitioner
agreed to this trip believing Respondent and the children would return home to Hong Kong on
August 17, 2020. This return date would provide the children with enough time to adjust to the
time change, prepare for the start of school in Hong Kong, which was to begin September 1, 2020,
and if necessary, quarantine for 14 days.

ANSWER:        Admit that Michel traveled with the children to Illinois with Wan’s consent

               and, at the time of their departure from Hong Kong, Respondent and children

               intended to leave Illinois on August 17, 2020 to return to Hong Kong to prepare

               for school and, if necessary, quarantine for 14 days. Deny all remaining

               allegations.

       3.    While Respondent and the children were on their trip to Illinois, Petitioner and
Respondent discussed the details for the return trip home to Hong Kong, and Respondent
confirmed that the return flight was scheduled for August 17, 2020. See WhatsApp
communications attached hereto as Exhibit A.

ANSWER:        Admit.

        4.      On July 30, 2020 and after Respondent brought the children to the United States on
a holiday visit, Respondent proposed to Petitioner his idea of staying in the United States with the
children. Petitioner told to Respondent that she did not consent to his proposal. See WhatsApp
communication from July 30, 2020 attached hereto as Exhibit B.

ANSWER:        Deny Petitioner’s characterization of the parties’ conversations and

               communications. Admit the contents of the partial WhatsApp conversation

               between the parties.

        5.     On August 7, 2020, Petitioner again asked Respondent about his plans to return the
children to Hong Kong on August 17, 2020. Respondent stated that he was planning on remaining
in the United States with the children, Petitioner stated again the following day that he did not have
her permission to retain the children in the United States beyond August 17, 2020. See August 8,
2020 WhatsApp communication attached hereto
as Exhibit C.

ANSWER:        Deny Petitioner’s characterization of the parties’ the parties’ conversations



                                            Page 2 of 19
                             3:20-cv-03233-SEM-TSH # 27                   Page 3 of 19




                    and communications. Admit the contents of the partial WhatsApp

                    conversation between the parties.

      6.     On August 16, 2020, Petitioner advised Respondent that if he did not return to Hong
Kong with the children as scheduled, she would initiate legal proceedings. The following day,
Respondent assured her that he had booked flights and would return as agreed. See WhatsApp
communications from August 16 and 17, 2020 attached hereto as Exhibit D.

ANSWER:             Deny Petitioner’s characterization of the parties’ conversations and

                    communications. Deny that Respondent assured Petitioner that he and the

                    children would return as Petitioner indicates. Admit the contents of the partial

                    WhatsApp conversation between the parties.

        7.       In addition, Respondent provided screenshots of his and the children's confirmed
return flights for August 19, 2020. See Exhibit D. Further, the children advised Petitioner that they
had each had COVID-19 tests to meet Hong Kong government's inbound traveler requirement.

ANSWER:             Admit.

       8.      On August 19, 2020, instead of Respondent and the children returning home to
Hong Kong on as planned, Petitioner received a copy of a summons and a Petition for Dissolution
of Marriage that was filed by Respondent on August 12, 2020 in Shelbyville, Illinois.

ANSWER:             Admit that Respondent served Petitioner with a Petition for Dissolution of

                    Marriage on or about August 19, 2020. Deny all remaining allegations.

       9.     On August 20, 2020, the children informed Petitioner that they were remaining in
the United States and had been enrolled in and already began school at Stewardson-Strasburg
Elementary School in Shelbyville, Illinois on August 19, 2020.

ANSWER:             Deny.

                                   HAGUE CONVENTION AND ICARA

       10.     This Complaint and Petition are filed pursuant to the Convention on the Civil
Aspects of International Child Abduction2 (hereinafter the "Hague Convention" or the
"Convention") and the International Child Abduction Remedies Act3 (hereinafter “ICARA").
Copies of the Hague Convention and ICARA are attached hereto as Exhibits E and F respectively.


2
    Oct. 25, 1980, T.I.A.S. No, 11,670 at 1, 22514 U.N.T.S. at 98, reprinted in 51 Fed. Reg. 10494 (1986).
3
    22 U.S.C. $ 9001-9011 (2014)


                                                     Page 3 of 19
                        3:20-cv-03233-SEM-TSH # 27             Page 4 of 19




ANSWER:        Admit.

       11.   The Hague Convention has been applied between Hong Kong and the United States
since September 1, 1997.

ANSWER:        Admit that the Hague Convention applied between Hong Kong and the United

               States starting September 1, 1997. Deny that the Hague Convention currently

               applies between Hong Kong and the United States.

       12.     The objectives of the Hague Convention are as follows:

       Article 1(a):    To secure the prompt return of children wrongfully removed to or
                        retained in any Contracting State; and
       Article 1(b):    To ensure that rights of custody and access under the law of one
                        Contracting State are effectively respected in other Contracting
                        States.

ANSWER:        Admit that Petitioner accurately cites portions of the Hague Convention. Deny

               that the Hague Convention currently applies between Hong Kong and the

               United States.

       13.      The Hague Convention authorizes a federal district court to determine the merits of
a claim for wrongful removal or retention of a child. It does not allow the district court to consider
the merits of any underlying custody dispute.

ANSWER:        Without conceding that the Hague Convention currently applies between

               Hong Kong and the United States, admit.

                                 JURISDICTION AND VENUE

        14.     This Court has jurisdiction over this cause pursuant to 22 U.S.C. S 9003(a), which
confers jurisdiction to federal courts to hear cases brought under the Hague Convention, as well as
28 U.S.C. §1331, which conveys jurisdiction to federal courts to hear cases that present a question
of federal law.

ANSWER:        Without conceding that the Hague Convention currently applies between

               Hong Kong and the United States, admit.

       15.     Venue is proper under 22 U.S.C. §9003 and 28 U.S.C. §1391(b) because the minor
children are currently residing with Michel and his family in Windsor, Shelby County, Illinois,



                                            Page 4 of 19
                        3:20-cv-03233-SEM-TSH # 27             Page 5 of 19




which is located in the Springfield Division of the Central District of Illinois,

ANSWER:        Without conceding that the Hague Convention currently applies between

               Hong Kong and the United States, admit.

                                    STATEMENT OF FACTS

      16.     Petitioner and Respondent were lawfully married on May 24, 2008 in St. James,
Barbados. See the parties' marriage certificate attached hereto as Exhibit G.

ANSWER:        Admit.

         17.  Respondent was born in Illinois and has citizenships in both the United States and
the United Kingdom. Respondent received his undergraduate degree from the University of
Illinois; MBA from the Wharton School of Business; as well as a JD from Columbia University.
Respondent has worked in Moscow as well as in London and Hong Kong as a partner in a
prominent law firm. Since 2015, however, Respondent has voluntarily remained unemployed and
has worked on creating an App (Epic Gems).

ANSWER:        Deny that Respondent has been voluntarily unemployed. Admit all remaining

               allegations.

      18.   Petitioner was born in Beijing, China and grew up in Hong Kong. She works for
UBS in Hong Kong. She has Hong Kong and United Kingdom passports.

ANSWER:        Admit.

        19.   In 2010, the parties moved together from London to Hong Kong. While in Hong
Kong, they had two (2) children together, namely T.D., age 9, and A.D., age 8. Both children were
born in Hong Kong and have resided exclusively in Hong Kong for the entirety of their lives.

ANSWER:        Deny that they have resided exclusively in Hong Kong for the entirety of their

               lives. Admit all remaining allegations.

        20.     The parties resided together with the minor children at Flat C on 2/F, Greenmont
Court (Block 8) in Discovery Bay, Hong Kong. See the parties' home ownership land registry
attached hereto as Exhibit H. Discovery Bay is a residential district in Hong Kong known for its
tranquility, safety, beaches and outdoor space. As such, it often attracts and has many international
families with young children living there.

ANSWER:        Deny that Discovery Bay—or any part of Hong Kong—is known for its

               tranquility or safety. Admit all remaining allegations.



                                            Page 5 of 19
                        3:20-cv-03233-SEM-TSH # 27            Page 6 of 19




        21.     The parties' son T.D. attended a local school called SKH Wei Lun Primary School
in Hong Kong since 2016, and his sister, A.D, attended this same school since 2018. This school
is located approximately 7 minutes away from the parties' home and in walking distance. Prior to
their enrollment in SKH Wei Lun Primary School, A.D. attended Po Leung Cheung Poon Mei Yee
Kindergarten from 2015 to 2018, and T.D. attended the Cumberland Presbyterian Church Green
Pasture Kindergarten from 2013 to 2016. See the children's academic reports attached hereto as
Exhibit I.

ANSWER:        Admit.

        22. The children's pediatrician, Dr. Richard W. Chiu, is located in Hong Kong. Dr. Chui
has treated the children in Hong Kong since their births. See the children's medical records attached
hereto as Exhibit J.

ANSWER:        Deny that Dr. Chiu has been the children’s only pediatrician since their births.

               Admit all remaining allegations.

        23.     The children participated in extracurricular activities while living and growing up
in Hong Kong. In the past, the children have participated in swimming, dance team, and rugby. In
particular, the parties' daughter was quite accomplished on the local rugby in team called the
Discovery Bay Pirates. See the rugby coach's email stating how the parties' daughter is one of his
best players" attached hereto as Exhibit K.

ANSWER:        Admit that the children were involved in extracurricular activities in Hong

               Kong. Deny all remaining allegations.

        24.      As described in detail above, Respondent and the minor children were only meant
to visit Illinois from July 18, 2020 through August 17, 2020. Respondent and the children had
confirmed return tickets to Hong Kong for August 19, 2020; they had taken the necessary COVID-
19 tests required by the Hong Kong government to return; and Respondent assured Petitioner that
he would be returning with the children on August 19, 2020.

ANSWER:        Admit that Respondent and the minor children were originally scheduled to

               visit Illinois from July 18, 2020 through August 17, 2020. Admit that

               Respondent and the children had confirmed return tickets to Hong Kong for

               August 19, 2020; they had taken the necessary COVID-19 tests required by

               the Hong Kong government to return. Deny that Respondent assured

               Petitioner at the time Petitioner indicates that Respondent would be returning




                                           Page 6 of 19
                        3:20-cv-03233-SEM-TSH # 27             Page 7 of 19




               with the children on August 19, 2020.

         25.    Until August 19, 2020 when Respondent wrongfully retained the minor children in
Illinois, the children have never resided in the United States. They have only visited the United
States on occasion when they would visit with Respondent's family.

ANSWER:        Deny.

       26.      On August 20, 2020, Petitioner submitted her applications for return of the minor
children pursuant to the Hague Convention to Hong Kong's Department of Justice. Currently, this
application is under review, Copies of said applications are attached hereto as Exhibit L.

ANSWER:        Respondent lacks knowledge or information sufficient to form a belief about

               the truth of these allegations.

       27.   On August 28, 2020, Petitioner filed her own Petition for Dissolution of Marriage
in Hong Kong. A copy of the Petition is attached hereto as Exhibit M.

ANSWER:        Respondent lacks knowledge or information sufficient to form a belief about

               the truth of these allegations.

         28.    As evidenced by the foregoing, the minor children and their custodial terms and
parenting rights are subject to the jurisdiction of the courts of Hong Kong as that is their place of
habitual residence. Under the UCCJEA, Hong Kong is the home state of the children and, as such,
Illinois has no child-custody jurisdiction.

ANSWER:        Deny.

          WRONGFUL RETENTION OF THE CHILDREN BY RESPONDENT:
            CLAIM FOR RELIEF UNDER THE HAGUE CONVENTION

        29.    As set forth in detail above, as of August 19, 2020, Respondent has wrongfully
retained and continues to wrongfully retain the minor children in the State of Illinois, United States,
in violation of Article 3 of the Hague Convention and despite Petitioner's efforts to have the
children returned to Hong Kong.

ANSWER:        Deny.

       30.    Petitioner never acquiesced or consented to any permanent retention or relocation
of the children from Hong Kong to any place, including the United States, or their living
permanently outside of Hong Kong and the custody of Petitioner.

ANSWER:        Deny.




                                            Page 7 of 19
                           3:20-cv-03233-SEM-TSH # 27                   Page 8 of 19




        31.    Upon information and belief, Respondent planned to wrongfully retain the children
in Illinois before they departed from Hong Kong on July 18, 2020. By way of explanation,
Respondent's registered company (EpicGem, Inc.4) for the app he has been working on since 2015
(Epic Gem) filed a Notice of Cessation of Place of Business in Hong Kong on July 10, 2020, a
mere 8 days prior to departing Hong Kong for Illinois with the children. See copy of Cessation of
Place of Business in Hong Kong attached hereto as Exhibit N.

ANSWER:          Deny.

        32.     Respondent's retention of the minor children is wrongful within the meaning of
Article 3 of the Hague Convention because:

        a.        It is in breach of the rights of custody attributed to a person, an institution or any
                  other body, either jointly or alone, under the law of the State in which the child
                  was habitually resident immediately before the removal and retention; and

        b.        At the time of removal or retention, those rights were actually exercised, either
                  jointly or alone, or would have been so exercised but for the removal or retention.

ANSWER:          Deny.

        33.    Petitioner has rights of custody over the children because she is their mother, and
they resided with her and the Respondent until unlawfully retained in Illinois by the Respondent.
Respondent's wrongful retention of the children in Illinois, under the guise of a short vacation for
he and the children to visit with his family in Illinois, is in breach of Petitioner's custody rights.

ANSWER:          Deny that the children are unlawfully retained in Illinois by the Respondent,

                 or that said alleged wrongful retention is in breach of Petitioner’s custody

                 rights. Admit that Petitioner is the children’s mother.

       34.     On August 19, 2020, Petitioner would have otherwise been able to exercise her
custody rights over the children in Hong Kong and within the meaning of Articles 3 and 5 of the
Convention but for Respondent's wrongful retention of the children in Illinois.

ANSWER:          Without conceding that the Hague Convention currently applies between

                 Hong Kong and the United States, Respondent lacks knowledge or

                 information sufficient to form a belief about what Petitioner would have


4
 Respondent's company was initially registered in Hong Kong on March 27, 2018. He recently filed his annual return
on June 26, 2020 whereby he continued to claim the parties' residence in Hong Kong as his address. See annual return
attached hereto as Exhibit O.



                                                  Page 8 of 19
                        3:20-cv-03233-SEM-TSH # 27           Page 9 of 19




               otherwise been able to do.

        35.    An Affidavit of Hong Kong law as it relates to matters regarding children and rights
of custody in Hong Kong is attached hereto as Exhibit P.

ANSWER:        Respondent lacks knowledge or information sufficient to form a belief about

               the truth of these allegations, or those in the attached affidavit.

      36.   The children habitually reside in Hong Kong within the meaning of Article 3 of the
Hague Convention.

ANSWER:        Without conceding that the Hague Convention currently applies between

               Hong Kong and the United States, admit.


      37.    Upon information and belief, the minor children are presently residing with
Respondent and Respondent's family at 3203 East, 1450 North Road in Windsor, Illinois.

ANSWER:        Admit.

      38.    The children are both under the age of sixteen (16) and as such, the Hague
Convention applies to them.

ANSWER:        Without conceding that the Hague Convention currently applies between

               Hong Kong and the United States, admit that the children are under the age

               of 16.


        39. This Petition is filed less than one (1) year from the time Respondent wrongfully
retained the children in Illinois from Hong Kong.

ANSWER:        Admit to the timing of Petitioner’s Petition. Deny all remaining allegations.

                               PROVISIONAL REMEDIES
                 22 U.S.C. §9004 & HAGUE CONVENTION ARTICLE 16

        40.    Petitioner requests that this Court issue an immediate order restraining Respondent
from removing the children from the jurisdiction of this Court and directing any United States
Marshall or other law enforcement officer to bring the children before this Court. Petitioner also
asks this Court to schedule an expedited hearing on the merits of this Petition.

ANSWER:        Admit that Petitioner requests certain relief as set forth in paragraph 40 of her



                                           Page 9 of 19
                       3:20-cv-03233-SEM-TSH # 27            Page 10 of 19




               Petition. Deny her entitlement to the same.

        41.    Petitioner requests that this Court issue an immediate Order to confiscate any and
all passports and other travel documentation of the minor children and Respondent during the
pendency of these proceedings so that the children cannot be removed without court order until
they are rightfully returned to the custody of their mother. The children have three (3) passports
each - United States, Hong Kong, and the United Kingdom.

ANSWER:        Admit that Petitioner requests certain relief as set forth in paragraph 41 of her

               Petition. Deny her entitlement to the same.

        42.     In an effort to ensure that telephone and video contact between the children and
Petitioner continues without interruption, Petitioner seeks to implement immediate, daily
telephone and video access with the children until these proceedings are resolved allowing the
children to be rightfully returned to their mother's custody in Hong Kong.

ANSWER:        Admit that Petitioner requests certain relief as set forth in paragraph 42 of her

               Petition. Deny her entitlement to the same.

       43.     If Petitioner's employer allows her to work from the United States until these
proceedings are concluded, then she should be granted equal parenting time while present in the
United States as well as additional parenting time to compensate for lost time due to Respondent's
wrongful retention and abduction of the children.

ANSWER:        Deny.

                               ATTORNEY FEES AND COSTS
                                    22 U.S.C. §9007

        44.     Petitioner has incurred and will continue to incur costs as a result of the wrongful
retention of the children by Respondent.

ANSWER:        Deny that Respondent has wrongfully retained the children. Respondent lacks

               knowledge or information sufficient to form a belief about the truth of the

               remaining allegations.

        45.     Petitioner respectfully requests that this Court award her all costs and fees,
including transportation costs, housing costs in the United States and the like as well as attorney
fees, incurred as required by 22 U.S.C. §9007.

ANSWER:        Deny.




                                          Page 10 of 19
                   3:20-cv-03233-SEM-TSH # 27           Page 11 of 19




                                NOTICE OF HEARING
                                  22 U.S.C. §9003(c)

       46.     Pursuant to 22 U.S.C. §9003(c), Respondent shall be given notice of these
proceedings in accordance with the laws governing notice to interstate child custody
proceedings,

ANSWER:      Admit that Respondent received notice of these proceedings.


      WHEREFORE, Respondent, MICHEL DALE DEBOLT, prays that this Honorable
Court deny the relief sought by the Petitioner.




                           [this space intentionally left blank]




                                      Page 11 of 19
                          3:20-cv-03233-SEM-TSH # 27                   Page 12 of 19




                                       AFFIRMATIVE DEFENSES

        Without conceding that the Hague Convention presently applies between the United States

and Hong Kong, Respondent asserts the following affirmative defenses to Petitioner’s Petition.

                                     First Affirmative Defense
                              Grave Risk of Harm / Intolerable Situation

    1. Article 13, paragraph (b) of the Hague Convention provides that this Court is not bound to

        order the return of the children if Respondent establishes that “there is a grave risk that his

        or her return would expose the child to physical or psychological harm or otherwise place

        the child in an intolerable situation.”

    2. As the United States Department of State has recently noted, there have been concerning

        recent developments in Hong Kong calling its safety into question, including:

                 the arrest of opposition lawmakers, the editing of textbooks to remove
                 references to civil disobedience and separation of powers in Hong
                 Kong, and arrest warrants issued for statements made supporting
                 democracy in Hong Kong. The Hong Kong Police Force arrested
                 hundreds of peaceful protestors and deployed pepper-spray projectiles
                 on September 6, 2020 as Hong Kong residents expressed opposition to
                 the delay of Legislative Council elections. The Hong Kong
                 Government has denied visas to those who could be considered critical
                 of the administration. The Hong Kong Government uses arrests on
                 spurious charges to limit international travel, and Chinese state-owned
                 media have suggested that Hong Kong residents who meet with
                 foreign diplomats could be subject to “collusion” charges under the
                 National Security Law.5

    3. Further, Hong Kong is currently under a “Level 3” travel warning from the state department

        due to its arbitrary enforcement of local laws:

                 The PRC government arbitrarily enforces local laws, including by
                 carrying out arbitrary and wrongful detentions and through the use
                 of exit bans on U.S. citizens and citizens of other countries without
                 due process of law. The PRC government uses arbitrary detention
                 and exit bans:

5
  https://www.state.gov/identification-of-foreign-persons-involved-in-the-erosion-of-the-obligations-of-china-under-
the-joint-declaration-or-the-basic-law/ (last accessed November 2, 2020).


                                                 Page 12 of 19
                          3:20-cv-03233-SEM-TSH # 27                    Page 13 of 19




                to compel individuals to participate in PRC government
                 investigations,
                to pressure family members to return to the PRC from abroad,
                to influence PRC authorities to resolve civil disputes in favor of
                 PRC citizens, and
                to gain bargaining leverage over foreign governments.

                  In most cases, U.S. citizens only become aware of an exit ban when
                  they attempt to depart the PRC, and there is no reliable mechanism
                  or legal process to find out how long the ban might continue or to
                  contest it in a court of law.

                  U.S. citizens traveling or residing in the PRC or Hong Kong, may
                  be detained without access to U.S. consular services or information
                  about their alleged crime. U.S. citizens may be subjected to
                  prolonged interrogations and extended detention without due
                  process of law.

                  Security personnel may detain and/or deport U.S. citizens for
                  sending private electronic messages critical of the PRC government.

                  The PRC government does not recognize dual nationality. U.S.-PRC
                  citizens and U.S. citizens of Chinese heritage may be subject to
                  additional scrutiny and harassment, and the PRC government may
                  prevent the U.S. Embassy from providing consular services.6

    4. In this case, ordering the children returned to Hong Kong would subject them to (i) a grave

         risk of physical and psychological harm and (ii) place them in an intolerable situation, for

         many reasons, including (without limitation):

             a. Rapidly evolving legal restrictions unilaterally imposed in Hong Kong by the

                  Communist leadership of the People’s Republic of China, in some cases without

                  notice and consultation, have resulted in diminishing freedoms, continually

                  expanding criminalization of statements and activities and, as Petitioner herself has

                  described, the arrest of thousands of Hong Kong citizens, including students and



6
    https://travel.state.gov/content/travel/en/traveladvisories/traveladvisories/hong-kong-travel-advisory.html   (last
accessed November 2, 2020).


                                                  Page 13 of 19
                     3:20-cv-03233-SEM-TSH # 27        Page 14 of 19




          young children;

      b. Petitioner’s statements and actions have exposed (and continue to expose) herself,

          the children and Respondent to the risk of legal prosecution and political attack in

          Hong Kong;

      c. Isolation of the children in the small island community of Discovery Bay where

          they will be forced to attend a school where students have sung for Hong Kong’s

          independence and chanted protest slogans, activities which would subject the

          children to discipline and legal prosecution under recently imposed legislation;

      d. Being removed from the care of the Respondent, who, as a result of Petitioner’s

          actions, cannot safely travel to Hong Kong without risk of political prosecution,

          and placed under the primary care of non-relative household staff;

      e. Regularly recurring mistreatment of the children by Petitioner, including (without

          limitation) excessive physical disciplining, intimidation, emotional abuse and

          absences as Petitioner regularly prioritizes personal career and social interests to

          the detriment of the children, which behavior Respondent has moderated in the past

          through his care of the children in Hong Kong (but which is not possible now, due

          to disclosures Petitioner has made to the authorities and resulting risks to

          Respondent if he should return to Hong Kong).

5. Petitioner has not only acknowledged the grave risk to which the children would be

   exposed to if returned to Hong Kong, but has actively taken steps to increase that risk

   should they be ordered to return to Hong Kong. For example, and without limitation,

   Petitioner has:

      a. Accused Respondent of harboring negative views of China’s communist leadership




                                     Page 14 of 19
                  3:20-cv-03233-SEM-TSH # 27             Page 15 of 19




           both in her August 20, 2020 Hague Petition and again in her August 28, 2020

           divorce petition, each submitted to the Hong Kong authorities. These statements

           which Petitioner has needlessly placed into official records (and the risk of further

           such selective disclosures by Petitioner in the future), have all but ensured that

           Respondent can no longer safely travel to Hong Kong to help the children navigate

           the growing risks they would face there, without Respondent being subject to the

           risk of harassment, detention, or political prosecution;

       b. Made inflammatory statements via the internet, disclosable to and therefore

           reviewable by Chinese and Hong Kong authorities, and otherwise engaged in

           conduct which could subject her, Respondent, and their children to the same type

           of arbitrary enforcement of local laws the State Department recently warned

           against.

       c. Failed, on multiple occasions, to comply with COVID-19 related legal

           requirements applicable in Hong Kong, even after acknowledging being subject to

           such requirements.

6. Following their mother’s lead, the children have begun to express views similar to those of

   the Petitioner. Under the national security legislation now in force in Hong Kong, the

   children’s statements would subject them to criminal punishment and imprisonment in

   Hong Kong, without regard to their age or where the statements were made.

7. While Respondent has taught the children the difference between the United States, with

   robust speech protections under First Amendment, and Hong Kong, with no such

   protections, as well as the dangers of “unfavorable” speech in Hong Kong, Petitioner’s

   proposal to take the children back to Hong Kong to be placed under the primary care of




                                      Page 15 of 19
                  3:20-cv-03233-SEM-TSH # 27                Page 16 of 19




   non-relative household staff without Respondent’s daily presence in their lives

   dramatically increases the odds that the children will misspeak in the future (or simply

   repeat statements they have made in the past while under the protections accorded by the

   United States) and suffer grave consequences as a result.

8. Petitioner’s provocative actions and statements, coupled with the fact that the parties’

   children are dual nationals, have effectively painted a target on their backs should they be

   forced to return to Hong Kong, where they will be subject to the risk of arbitrary

   punishment (including detention, arrest, or worse) under legislation now in force there.

                            Second Affirmative Defense
                       The Children Wish to Remain in Illinois

9. Article 13 of the Hague Convention further provides that this Court “may also refuse to

   order the return of the child if it finds that the child objects to being returned and has

   attained an age and degree of maturity at which it is appropriate to take account of its

   views.”

10. Each of the children wishes to remain with Respondent in the United States and has

   objected to being returned to Hong Kong.

11. The parties’ child (TD) is 9 years of age and possess a sufficient degree of maturity such

   that it is appropriate to take his views into account.

                           Third Affirmative Defense
        Fundamental Principles Relating to the Protection of Human Rights
         and Fundamental Freedoms Do Not Permit Return of the Children

12. Article 20 of the Hague Convention provides that this Court may refuse to order the return

   of children “if this would not be permitted by the fundamental principles of the requested

   State relating to the protection of human rights and fundamental freedoms.”

13. As set forth above, and as confirmed by our federal government, the protection of human



                                       Page 16 of 19
                         3:20-cv-03233-SEM-TSH # 27                Page 17 of 19




          rights and fundamental freedoms are things of the past in Hong Kong.

      14. At the same time, the children self-identify as Americans and greatly value the fundamental

          freedoms the United States stands for and provides them while they are present here.

      15. Instead, the parties’ children will be subject to increased state scrutiny and the risk of

          arbitrary detention or arrest should they be returned to Hong Kong.

      16. Furthermore, Respondent believes that statements already made by the children regarding

          China and Hong Kong, including those made while enjoying the freedom accorded to them

          as citizens in the United States, subject the children to prosecutorial discretion and the risk

          of punishment should the children be forced to return to Hong Kong.

      17. Furthermore, insofar as the United States has determined that the human rights situation in

          Hong Kong had eroded to the point where it will no longer extradite adult fugitive offenders

          and prisoners to Hong Kong, it would be unconscionable to do the same to minor children.7

                                          Respectfully Submitted,

                                          MICHEL DALE DEBOLT

                                          By:/s/ Matthew D. Elster
                                                 One of His Attorneys

    Shana Vitek                                         Howard W. Feldman
    Matthew D. Elster                                   John S.M. Morse
    BEERMANN LLP                                        FELDMAN WASSER
    161 North Clark Street, Suite 3000                  1307 South 7th Street
    Chicago, IL 60601                                   Springfield, IL 62703
    (312) 621-9700                                      (217) 544-3403
    (312) 621-0909 – Fax                                (217) 544-1593 – Fax
    slvitek@beermannlaw.com                             hfeldman@feldmanwasser.com
    mdelster@beermannlaw.com                            jmorse@feldmanwasser.com



7
     Exec.   Order     No.     13936,   85    Fed.    Reg.   43413     (July    17,    2020)    (available  at
https://www.federalregister.gov/documents/2020/07/17/2020-15646/the-presidents-executive-order-on-hong-kong-
normalization).


                                               Page 17 of 19
                      3:20-cv-03233-SEM-TSH # 27            Page 18 of 19




                                       VERIFICATION

I, MICHEL DALE DEBOLT, declare under penalty of perjury under the laws of the United States

of America that the statements contained in the foregoing are true and correct.



                                                            /s/ Michel Dale Debolt
                                                                      MICHEL DALE DEBOLT

Executed on November 2, 2020




                                          Page 18 of 19
                    3:20-cv-03233-SEM-TSH # 27            Page 19 of 19




                               CERTIFICATE OF SERVICE


       I hereby certify that on this 2nd day of November, 2020, a copy of the attached

document was filed via the court’s CM/ECF system, which will send electronic notice to all

counsel of record who have appeared in this case.


                                                    /s/ Matthew D. Elster




                                        Page 19 of 19
